Citation Nr: 0811891	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for congestive 
heart failure, hypertension, and decreased renal function, as 
secondary to service-connected diabetes mellitus type 2 with 
non-proliferative diabetic retinopathy right eye.

In a June 2007 rating action, the RO granted service 
connection for decreased renal function.  Therefore the only 
issues remaining on appeal are as listed on the title page.


FINDINGS OF FACT

1.  Congestive heart failure did not manifest in service or 
within one year of separation; competent medical evidence is 
against a finding that congestive heart failure is due to the 
veteran's period of service, and that congestive heart 
failure is due to or aggravated by any service-connected 
disorder, including diabetes mellitus.

2.  Hypertension did not manifest in service or within one 
year of separation; competent medical evidence is against a 
finding that hypertension is due to any aspect of the 
veteran's period of service, and that hypertension is due to 
or aggravated by a service-connected disorder, including 
diabetes mellitus. 




CONCLUSIONS OF LAW

1.  Service connection for congestive heart failure is not 
warranted on a direct or secondary basis.  38 U.S.C.A. § 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102, 3.303, 3.307, 3.309, 3.310 (a) (2007).

2.  Service connection for hypertension is not warranted on a 
direct or secondary basis.  38 U.S.C.A. § 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309, 3.310 (a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA substantially complied with notification responsibilities 
in regards to the veteran's claim for service connection for 
congestive heart failure and hypertension, in correspondence 
sent to the veteran in November 2004 and April 2006.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in evidence in his possession 
that would support his claims.  In particular, the April 2006 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, private medical treatment records, 
and reports from VA examinations.  The veteran has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim and the Board is likewise unaware of 
any.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 




Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for chronic diseases, such as congestive heart 
failure or hypertension, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. §3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

The veteran contends he is entitled to service connection for 
congestive heart failure and hypertension.  Although not 
specifically contended by the veteran, the RO also addressed 
whether secondary service connection for congestive heart 
failure and hypertension is warranted as having been caused 
or aggravated by the service-connected disability of diabetes 
mellitus.  Therefore, the Board will discuss both theories of 
entitlement.

First, the Board finds that service connection is not 
warranted for hypertension or congestive heart failure on 
either a direct or presumptive basis.  There is no medical 
evidence showing that the veteran had either of these chronic 
disabilities during active duty service, and neither disorder 
was shown to have manifested to a compensable degree within a 
year of separation from military service.  Rather, the 
preponderance of the evidence shows that congestive heart 
failure and hypertension both manifested several years after 
separation from active duty military service.  

Service medical records show no treatment or diagnosis of 
congestive heart failure or elevated blood pressure readings, 
indicative of an onset of hypertensive vascular disease, 
during active duty.  The March 1966 physical examination for 
separation purposes was normal in this regard, and the 
veteran's blood pressure was recorded as 122/72.  There is no 
competent medical evidence of record showing that congestive 
heart failure and hypertension manifested to a compensable 
degree within one year of the veteran's separation from 
service; therefore, it is not presumed these disorders were 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.      

Post-service private medical treatment records are dated from 
June 1992 to December 2006 and show treatment for numerous 
disorders, including but not limited to, congestive heart 
failure, hypertension, and diabetes mellitus. Of significant 
note, however, are the records of Dr. M.  These treatment 
records reflect findings of consistently elevated blood 
pressure readings beginning in July 1992.  A record dated in 
April 1994 appears to indicate a finding of congestive heart 
failure, and another record dated in June 1996 appears to 
show a diagnosis of hypertension; however those particular 
notes are handwritten and somewhat illegible.  

Notes from a March 1998 clinical evaluation show that Dr. M. 
had treated the veteran in the past and had last seen him in 
June 1996.  Dr. M. indicated that the veteran had a history 
of severe hypertension and cardiomyopathy.  The veteran had 
also informed him that he had recently become diabetic and 
was taking Glucophage (a diabetic medication).  Following the 
clinical evaluation, the diagnostic impression was 
significant hypertension and hypertensive cardiovascular 
disease.  Dr. M. later diagnosed the veteran with congestive 
heart failure in November 1998.  He did not relate 
hypertension or congestive heart failure to the veteran's 
military service.

Overall, the claims file is absent any competent medical 
evidence or opinions that demonstrate a causal nexus between 
active duty service and either congestive heart failure or 
hypertension.  After separation from service in March 1966, 
the first clear evidence of congestive heart failure and 
hypertension is seen in 1998, more than 22 years after the 
veteran's discharge from service.  This lengthy period 
without treatment for either disorder also weighs heavily 
against the claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

In sum, the objective medical evidence of record shows no 
evidence of either congestive heart failure or hypertension 
during active duty or within the one-year period following 
separation.  In addition, the earliest evidence of these 
disorders was not until many years after separation.  See 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).  Therefore, service 
connection for the two disorders on either a direct or 
presumptive basis is not warranted.   

The evidence of record also does not support service 
connection for congestive heart failure or hypertension as 
secondary to the service-connected disability of diabetes 
mellitus.  The Board notes that competent medical evidence is 
required where a determinative issue involves medical 
causation or a medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran has not proffered any 
medical evidence to show that his service-connected diabetes 
either caused or aggravated his congestive heart failure and 
hypertension.  

The only medical evidence of record that addresses this 
theory of entitlement is found in VA examination reports 
dated in December 2004 and May 2005.  At the VA examination 
in December 2004, the veteran's claims file was not available 
for review.  The veteran reported that he had been diagnosed 
with diabetes mellitus 15 years ago and hypertension in 1975.  
Following a complete physical examination, the examiner 
provided a diagnosis of uncontrolled diabetes mellitus type 2 
and essential hypertension complicated by congestive heart 
failure.  The examiner determined that the hypertension 
preceded the diabetes mellitus.  He explained further that 
the cause (of the essential hypertension) was idiopathic and 
diabetes mellitus does not cause essential hypertension.  
Idiopathic is defined as arising spontaneously or from an 
obscure or unknown cause.  In addition, the examiner opined 
that the veteran's congestive heart failure was most likely 
secondary to his hypertension and not the diabetes mellitus.  

In the October 2005 VA examination report, the examiner 
indicated that he had reviewed the veteran's claims file and 
the pertinent medical history.  He also reviewed the December 
2004 VA examination report.  In reviewing the veteran's 
history, the examiner noted that the veteran's hypertension 
was of the essential type.  Following an objective 
evaluation, the examiner concluded that the congestive heart 
failure was most likely secondary to the hypertension and not 
the diabetes mellitus.  The examiner opined that the since 
the veteran had congestive heart failure and hypertension, 
the most likely cause was the hypertension.  The examiner 
concluded that the diabetes mellitus did not aggravate the 
pre-existing hypertension or any other condition.  

Based upon the examiners' findings, and in light of the fact 
that there are no other medical opinions or related evidence 
to refute such findings; the Board finds that service 
connection for congestive heart failure and hypertension, on 
a secondary basis, must be denied.  Although the veteran may 
believe that there is a causal link between his military 
service (or a service-connected disorder) and the development 
of hypertension and congestive heart failure, he is not a 
medical professional and therefore lacks the requisite 
training and accreditation to present a competent opinion on 
a matter regarding medical diagnosis and etiology.  Thus, his 
statements in this regard, absent corroboration by objective 
medical evidence, are entitled to no probative weight.  Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In view of the foregoing discussion, the Board concludes that 
the claims of entitlement to service connection for 
congestive heart failure and hypertension, on a direct basis 
or secondary basis, is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for congestive heart failure, to include 
as secondary to diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


